November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

      SUSAN COMBS, COMPTROLLER, TEXAS HIGHER EDUCATION
   COORDINATING BOARD, RAYMUND PAREDES, COMMISSIONER, IN HIS
     OFFICIAL CAPACITY, LONE STAR COLLEGE SYSTEMS, RICHARD
           CARPENTER, AND THE STATE OF TEXAS, Appellants

NO. 14-11-00800-CV                      V.
NO. 14-11-00801-CV

           IMMIGRATION REFORM COALITION OF TEXAS, Appellee
                        ____________________

      Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on August 22, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.